Citation Nr: 0114019	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-19 322	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension and 
heart disease.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back condition.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
an ear injury.  

4.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for the claimed 
residuals of an eye injury.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from June 1963 to May 
1965, with additional service, including periods of active 
duty for training with the U.S. Army Reserve.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a rating decision in June 1998.  

(The issues of service connection for PTSD and the residuals 
of an eye injury will be addressed in the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for hypertension 
and heart disease, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented since the RO decision of 
January 1996.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a back 
condition, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented since the RO decision of December 1986.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for the residuals 
of an ear injury, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented since the RO decision of 
January 1996.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claims of service 
connection for hypertension and heart disease.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  

2.   New and material evidence has been submitted for the 
purpose of reopening the veteran's claims of service 
connection for a back condition.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  

3.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claims of service 
connection for the residuals of an ear injury .  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November and December 1986, the RO denied the veteran's 
claims of service connection for disorders including a spinal 
disc condition and a perforated eardrum.  The veteran was 
notified of these decisions by way of a December 1986 letter, 
but he did not timely appeal in regard to these issues.  

In January 1996, the RO found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for the residuals of an ear 
injury.  The veteran was notified of this action, but did not 
timely appeal.  As such, the December 1986 RO decision is 
final with regard to his claimed back condition and the 
January 1996 decision is final with regard to his claimed 
residuals of an ear injury.  Neither may thereafter be 
reopened or allowed, except as otherwise provided.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).  

In June 1987, the RO denied the veteran's claim of service 
connection for hypertension and heart disease.  The veteran 
appealed, and the Board denied the claim of service 
connection for hypertensive cardiovascular disease in a May 
1989 decision.  In January 1996, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen that claim.  The veteran was notified of 
this action, but did not appeal.  The January 1996 Board 
decision is final, and the claim may not thereafter be 
reopened or allowed, except as otherwise provided.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1104, 20.1104, 
20.1105 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The additional evidence received since the December 1986 RO 
denial of service connection for a back condition includes 
statements from the veteran indicating that he had had back 
problems since active duty and that he had a back disability 
that is due to inservice injury.  Additionally, the veteran 
has submitted VA and private medical evidence showing ongoing 
treatment for back problems.  Noted in this regard is the 
report of July 1988 x-ray studies showing chronic low back 
pain with spondylosis and slight degenerative changes; a 
January 1995 VA x-ray report showing mild degenerative joint 
disease, spondylolisthesis and spina bifida; and subsequent 
VA and private records dated through April 2000 which note 
ongoing treatment for back problems.  

The additional evidence received since the January 1996 RO 
determination as to new and material evidence to reopen to 
the claim of service connection for the residuals of an ear 
injury includes statements from the veteran asserting that he 
had had hearing and ear problems since suffering an injury in 
service.  In addition, he has submitted VA and private 
medical records which document ongoing treatment for ear 
problems.  These include an August 1998 VA consultation sheet 
indicating treatment for chronic progressive otalgia in the 
left ear; a November 1998 VA audiometric examination 
indicating moderate to severe sensorineural hearing loss and 
a history of ear surgery; and additional outpatient treatment 
records from an ENT clinic and audiologic examinations dated 
from September 1999.  

The additional evidence received since the January 1996 RO 
determination as to new and material evidence to reopen the 
claim of hypertension and heart disease includes numerous 
statements from the veteran indicating that he had a heart 
attack during service with the U.S. Army Reserve and that his 
hypertension had been aggravated by his military service.  On 
his September 1999 VA Form 9, the veteran related that he had 
had a heart attack while on active duty at Fort Benning in 
1983.  During his March 2000 hearing, the veteran testified 
in regard to heart problems experienced in 1983 while on 
active duty in the Reserve.  New medical records submitted 
since the January 1996 decision include numerous records of 
VA treatment for coronary artery disease and hypertension 
dated from 1997 through 2000.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  As noted hereinabove, 
the credibility of the veteran's testimony and other 
statements with regard to his symptomatology must be presumed 
for purposes of determining whether the claim is reopened.  
See Justus, supra.  

In addition, the Board finds that the new medical evidence is 
relevant to each of the veteran's claims and is instrumental 
in ensuring a complete evidentiary record for consideration 
of these claims.  See Hodge, supra.  

In other words, new and material evidence has submitted that 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.  See 38 
C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for hypertension and heart disease, a 
back condition and the residuals of an ear injury are 
reopened for the purpose of de novo review.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for hypertension and heart 
disease, a back condition, and the residuals of an ear 
injury, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

The veteran has asserted that he suffers from PTSD due to 
stressful experiences during service.  While VA physicians 
have diagnosed the veteran with PTSD in outpatient treatment 
sessions, the Board finds that the record contains no 
competent evidence that actually verifies the stressors that 
the veteran asserts are the cause of his PTSD.  Additionally, 
there has not been a full attempt to actually verify any of 
the stressor events that have been identified by the veteran.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request for the veteran supply a statement 
containing as much detail as possible regarding the stressors 
to which he claims he was exposed during service.  

The Board notes that the file contains no record of medical 
treatment for mental health problems since a March 2000 
outpatient treatment record.  Any additional records showing 
ongoing treatment which are not already on file should be 
obtained.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, it is incumbent upon the veteran to cooperate in any 
way that would facilitate the RO's efforts in developing this 
claim, to include providing specific stressor information, 
and reporting for an examination if the RO determines it is 
necessary.  

Turning to the other issues on appeal, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal which necessitates that the veteran's 
claim of service connection for the residuals of an eye 
injury, as well as his reopened claims of service connection 
for hypertension and heart disease, a back condition and the 
residuals of an ear injury, be remanded for additional 
development of the record.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas, supra.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

A careful review of the record in this regard shows that the 
veteran received treatment for a left eye laceration in March 
1984 while serving in the Reserve and that had treatment for 
a subsequent left eye injury many years later.  The records 
also show that the veteran was treated for hypertension and 
arteriosclerotic heart disease in December 1983 when given an 
annual Army Reserve physical examination.  Furthermore, the 
records from 1984 and 1985 show that the veteran had 
treatment for a history of low back problems as well as 
problems with his left ear.  On remand, the veteran should be 
given examinations to determine the likelihood that any of 
the claimed conditions were due to disease or injury that was 
incurred in or aggravated by the veteran's initial period of 
active service or any subsequent period of active duty for 
training with the U.S. Army Reserve.  

As records of ongoing treatment may contain diagnostic 
studies or clinical findings that may be relevant to the 
disposition of these claims, any such records should be 
obtained and added to the claims file to be reviewed by VA 
physicians in conjunction with VA examinations.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
service connection, for hypertension and 
heart disease, a back condition, the 
residuals of an ear injury, PTSD and the 
residuals of an eye injury.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
rendered him medical attention for 
symptoms of each of the conditions 
identified in the issues on appeal.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding any 
reported incidents where the veteran's 
close friends were killed.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, etc.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

3.  The RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units and to comment of the 
likelihood that the veteran actually 
served in and around the Republic of 
Vietnam.  

4.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
then the examiner should specify which 
stressor supports that diagnosis.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

5.  The RO should then schedule the 
veteran for examinations in order to 
determine the nature and likely etiology 
of the claimed hypertension and heart 
disease, back condition, ear condition 
and eye condition. It is imperative that 
each physician who is designated to 
examine the veteran review the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner should elicit from the 
veteran and record a detailed medical 
history referable to each of the claimed 
conditions.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  Based on his/her review of the 
case, the appropriate examiner should 
provide a medical opinion as to the 
likelihood that the veteran has current 
heart, back, ear or hearing disability 
due to disease or injury that was 
incurred in or aggravated by his active 
service or any period of active duty for 
training.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.  

6.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims.   If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



